Exhibit 10.06

AMENDED AND RESTATED

MANAGEMENT CONTINUITY AGREEMENT

This Agreement (“Agreement”), dated as of December 16, 2005, is between Union
Bankshares Corporation, a Virginia corporation (the “Company”), and
Rawley H. Watson, III (the “Executive”) and is amended as of December 31, 2008,
in order to comply with applicable provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, to provide as follows.

1. Purpose

The Company recognizes that the possibility of a Change in Control exists and
the uncertainty and questions that it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders. Accordingly, the purpose of this Agreement is to
encourage the Executive to continue employment after a Change in Control by
providing reasonable employment security to the Executive and to recognize the
prior service of the Executive in the event of a termination of employment under
certain circumstances after a Change in Control.

2. Term of the Agreement

This Agreement will be effective on December 16, 2005 and will expire on
December 31, 2006; provided that on January 1, 2006 and on each January 1st
thereafter (each such January 1st is referred to as the “Renewal Date”), this
Agreement will be automatically extended for an additional calendar year. This
Agreement will not, however, be extended if the Company gives written notice of
such non-renewal to the Executive no later than September 30th before the
Renewal Date, provided, however, that the Company shall not have the right to
give any such non-renewal notice if a Change in Control of the Company (as
defined in Section 12) has occurred (the original and any extended term of this
Agreement is referred to as the “Change in Control Period”).

3. Employment After a Change in Control

If a Change in Control of the Company (as defined in Section 12) occurs during
the Change in Control Period and the Executive is employed by the Company on the
date the Change in Control occurs (the “Change in Control Date”), the Company
will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change in Control
Date and ending on the third anniversary of such date (the “Employment Period”).
If a Change in Control occurs on account of a series of transactions, the Change
in Control Date is the date of the last of such transactions.

4. Terms of Employment

(a) Position and Duties. During the Employment Period, (i) the Executive’s
position, authority, duties and responsibilities will be commensurate in all
material respects



--------------------------------------------------------------------------------

with the most significant of those held, exercised and assigned at any time
during the 90-day period immediately preceding the Change in Control Date and
(ii) the Executive’s services will be performed at the location where the
Executive was employed immediately preceding the Change in Control Date or any
office that is the headquarters of the Company and is less than 35 miles from
such location.

(b) Compensation

(i) Base Salary. During the Employment Period, the Executive will receive an
annual base salary (the “Annual Base Salary”) at least equal to the base salary
paid or payable to the Executive by the Company and its affiliated companies for
the twelve-month period immediately preceding the Change of Control Date. During
the Employment Period, the Annual Base Salary will be reviewed at least annually
and will be increased at any time and from time to time as will be substantially
consistent with increases in base salary generally awarded in the ordinary
course of business to other peer executives of the Company and its affiliated
companies. Any increase in the Annual Base Salary will not serve to limit or
reduce any other obligation to the Executive under this Agreement. The Annual
Base Salary will not be reduced after any such increase, and the term Annual
Base Salary as used in this Agreement will refer to the Annual Base Salary as so
increased. The term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Executive will be
awarded for each year ending during the Employment Period and for which the
Executive is employed on the last day of the year an annual bonus (the “Annual
Bonus”) in cash at least equal to the average annual bonus paid or payable,
including by reason of any deferral, for the two years immediately preceding the
year in which the Change in Control Date occurs. Each such Annual Bonus will be
paid no later than two and a half months after the end of the year for which the
Annual Bonus is awarded.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by the Company and its affiliated companies for the Executive
under such plans, policies and programs as in effect at any time during the six
months immediately preceding the Change in Control Date.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, will be eligible for participation
in and will receive all benefits under welfare benefit plans, policies

 

2



--------------------------------------------------------------------------------

and programs provided by the Company and its affiliated companies to the extent
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, policies and programs in effect at any time during the
six months immediately preceding the Change in Control Date.

(v) Fringe Benefits. During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
policies and programs of the Company and its affiliated companies in effect for
the Executive at any time during the six months immediately preceding the Change
in Control Date or, if more favorable to the Executive, as in effect generally
from time to time after the Change in Control Date with respect to other peer
executives of the Company and its affiliated companies.

(vi) Vacation. During the Employment Period, the Executive will be entitled to
paid vacation in accordance with the most favorable plans, policies and programs
of the Company and its affiliated companies in effect for the Executive at any
time during the six months immediately preceding the Change in Control Date or,
if more favorable to the Executive, as in effect generally from time to time
after the Change in Control Date with respect to other peer executives of the
Company and its affiliated companies.

5. Termination of Employment Following a Change in Control

(a) Death or Disability. The Executive’s employment will terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period, it may terminate the Executive’s employment. For
purposes of this Agreement, “Disability” means the Executive’s inability to
perform his duties with the Company on a full time basis for 180 consecutive
days or a total of at least 240 days in any twelve month period as a result of
the Executive’s incapacity due to physical or mental illness (as determined by
an independent physician selected by the Board).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means
(i) gross incompetence, gross negligence, willful misconduct in office or breach
of a material fiduciary duty owed to the Company or any affiliated company;
(ii) conviction of a felony or a crime of moral turpitude (or a plea of nolo
contendere thereto) or commission of an act of embezzlement or fraud against the
Company or any affiliated company; (iii) any material breach by the Executive of
a material term of this Agreement, including, without limitation, material
failure to perform a substantial portion of his duties and responsibilities
hereunder; or (iv) deliberate dishonesty of the Executive with respect to the
Company or any affiliated company.

 

3



--------------------------------------------------------------------------------

(c) Good Reason; Window Period. The Executive’s employment may be terminated
(i) during the Employment Period by the Executive for Good Reason or (ii) during
the Window Period by the Executive without any reason. For purposes of this
Agreement, the “Window Period” means the 45-day period beginning on the later of
the one-year anniversary of the Change in Control Date or the date of closing of
the corporate transaction that is the subject of shareholder approval in
Section 12. For purposes of this Agreement, “Good Reason” means:

(i) a material reduction in the Executive’s duties or authority;

(ii) a failure by the Company to comply with any of the provisions of
Section 4(b);

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(ii);

(iv) the failure by the Company to comply with and satisfy Section 7(b); or

(v) the Company fails to honor any term or provision of this Agreement;

(d) Notice of Termination. Any termination during the Employment Period by the
Company or by the Executive for Good Reason or during the Window Period shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive during
the Window Period or for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date specified in the Notice of Termination (which shall not be
less than 30 nor more than 60 days from the date such Notice of Termination is
given), and (iii) if the Executive’s employment is terminated for Disability, 30
days after Notice of Termination is given, provided that the Executive shall not
have returned to the full-time performance of his duties during such 30-day
period.

(f) Key Employee. “Key Employee” shall have the meaning assigned to that term
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), which generally defines a Key Employee as an employee who, with respect
to a publicly traded company, is (a) one of the top fifty most highly
compensated officers with an annual compensation in excess of $130,000 (as
adjusted from time to time by Treasury Regulations), (b) a five percent owner of
the Company, or (c) a one percent owner of the Company with annual compensation
in excess of $150,000 (as adjusted from time to time by Treasury Regulations).

 

4



--------------------------------------------------------------------------------

6. Compensation Upon Termination

(a) Termination Without Cause or for Good Reason or During Window Period. The
Executive will be entitled to the following benefits if, during the Employment
Period, the Company terminates his employment without Cause or the Executive
terminates his employment with the Company or any affiliated company for Good
Reason or during the Window Period.

(i) Accrued Obligations. The Accrued Obligations are the sum of: (1) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given; (2) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; (3) the product of the Annual Bonus paid or payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (4) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions). The Accrued
Obligations will be paid to the Executive in a lump sum cash payment within ten
days after the Date of Termination. Notwithstanding the foregoing, if the
Executive is a Key Employee on the Date of Termination, then to the extent the
Accrued Obligations constitute deferred compensation under Code Section 409A,
the Accrued Obligations shall not be paid until the first day of the seventh
month following the Date of Termination.

(ii) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to 2.0 times the Executive’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the Annual Base Salary in effect at the
Date of Termination, plus the highest Annual Bonus paid or payable for the two
most recently completed years and any amount contributed by the Executive during
the most recently completed year pursuant to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals. The Salary Continuance Benefit will be paid to the Executive in a
lump sum cash payment not later than the 45th day following the Date of
Termination; however, (1) if the Executive is a Key Employee on the Date of
Termination, the Salary Continuation Benefit shall not be paid until the first
day of the seventh month following the Date of Termination; or (2) if the Date
of Termination occurs more than two years after the Change in Control Date, the
Salary Continuation Benefit will be paid in the form of periodic salary payments

as if the Executive had not been terminated.

(iii) Welfare Continuance Benefit. For 24 months following the Date of
Termination, the Executive and his dependents will continue to be covered under

 

5



--------------------------------------------------------------------------------

all health and dental plans, disability plans, life insurance plans and all
other welfare benefit plans (as defined in Section 3(1) of ERISA) (“Welfare
Plans”) in which the Executive or his dependents were participating immediately
prior to the Date of Termination (the “Welfare Continuance Benefit”). The
Company will pay all or a portion of the cost of the Welfare Continuance Benefit
for the Executive and his dependents under the Welfare Plans on the same basis
as applicable, from time to time, to active employees covered under the Welfare
Plans and the Executive will pay any additional costs. If participation in any
one or more of the Welfare Plans included in the Welfare Continuance Benefit is
not possible under the terms of the Welfare Plan or any provision of law would
create an adverse tax effect for the Executive or the Company due to such
participation, the Company will provide substantially identical benefits
directly or through an insurance arrangement. The Welfare Continuance Benefit as
to any Welfare Plan will cease if and when the Executive has obtained coverage
under one or more welfare benefit plans of a subsequent employer that provides
for equal or greater benefits to the Executive and his dependents with respect
to the specific type of benefit. The Executive or his dependents will become
eligible for COBRA continuation coverage as of the date the Welfare Continuance
Benefit ceases for all health and dental benefits.

(b) Death. If the Executive dies during the Employment Period, this Agreement
will terminate without any further obligation on the part of the Company under
this Agreement, other than for (i) payment of the Accrued Obligations and six
months of the Executive’s Base Salary (which shall be paid to the Executive’s
beneficiary designated in writing or his estate, as applicable, in a lump sum
cash payment within 30 days of the date of death); (ii) the timely payment or
provision of the Welfare Continuance Benefit to the Executive’s spouse and other
dependents for 24 months following the date of death; and (iii) the timely
payment of all death and retirement benefits pursuant to the terms of any plan,
policy or arrangement of the Company and its affiliated companies.

(c) Disability. If the Executive’s employment is terminated because of the
Executive’s Disability during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations and six months
of the Executive’s Base Salary (which shall be paid to the Executive in a lump
sum cash payment within 30 days of the Date of Termination unless the Executive
is a Key Employee on the Date of Termination, in which case these amounts shall
not be paid (or begin to be paid) until the first day of the seventh month
following the Date of Termination); (ii) the timely payment or provision of the
Welfare Continuance Benefit for 24 months following the Date of Termination; and
(iii) the timely payment of all disability and retirement benefits pursuant to
the terms of any plan, policy or arrangement of the Company and its affiliated
companies.

(d) Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement will terminate
without further obligation to the Executive other than the payment to the
Executive of the

 

6



--------------------------------------------------------------------------------

Annual Base Salary through the Date of Termination, plus the amount of any
compensation previously deferred by the Executive. If the Executive terminates
employment during the Employment Period, excluding a termination either for Good
Reason or during the Window Period, this Agreement will terminate without
further obligation to the Executive other than for the Accrued Obligations
(which will be paid in a lump sum in cash within 30 days of the Date of
Termination) and any other benefits to which the Executive may be entitled
pursuant to the terms of any plan, program or arrangement of the Company and its
affiliated companies.

(e) Gross-Up Payment. In the event any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 6(e)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (collectively, the “Excise Tax”), then
the Executive will be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any income taxes and interest or penalties imposed with respect to
such taxes) and the Excise Tax imposed on the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed on the
Payments. All determinations required to be made under this Section 6(e),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment, will be made by the independent accounting firm of the Company
immediately prior to the Executive’s termination of employment (the “Accounting
Firm”). All fees and expenses of the Accounting Firm will be borne solely by the
Company, and any determination by the Accounting Firm will be binding upon the
Company and the Executive. Any Gross-Up Payment, as determined pursuant to this
Section 6(e), will be paid by the Company to the Executive within ten days of
the receipt of the Accounting Firm’s determination, but in no event shall it be
paid later than the end of the year next following the year in which the
Executive initially paid the Excise Tax.

(i) If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall so indicate to the Executive in writing.

(ii) In the event there is an under-payment of the Gross-Up Payment due to the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of any such under-payment that has occurred and such amount will be
promptly paid by the Company to or for the benefit of the Executive, but in no
event shall it be paid later than the end of the year next following the year in
which the Executive initially paid the Excise Tax.

7. Binding Agreement; Successors

(a) This Agreement will be binding upon and inure to the benefit of the
Executive (and his personal representative), the Company and any successor
organization

 

7



--------------------------------------------------------------------------------

or organizations which shall succeed to substantially all of the business and
property of the Company, whether by means of merger, consolidation, acquisition
of all or substantially of all of the assets of the Company or otherwise,
including by operation of law.

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(c) For purposes of this Agreement, the term “Company” includes any subsidiaries
of the Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which the Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Union Bankshares Corporation or its successors.

8. Fees and Expenses; Mitigation

(a) The Company will pay or reimburse the Executive for all costs and expenses,
including without limitation court costs and reasonable attorneys’ fees,
incurred by the Executive (i) in contesting or disputing any termination of the
Executive’s employment or (ii) in seeking to obtain or enforce any right or
benefit provided by this Agreement, in each case provided the Executive’s claim
is upheld by a court of competent jurisdiction. The Company shall reimburse the
foregoing costs on a current basis after the Executive submits a claim for
reimbursement with the proper documentation of the expenses, provided that no
expense will be reimbursed after the end of the year following the year in which
the expense is incurred.

(b) The Executive shall not be required to mitigate the amount of any payment
the Company becomes obligated to make to the Executive in connection with this
Agreement, by seeking other employment or otherwise. Except as specifically
provided above with respect to the Welfare Continuance Benefit, the amount of
any payment provided for in Section 6 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by the Executive as
the result of employment by another employer after the Date of Termination, or
otherwise.

9. No Employment Contract

Nothing in this Agreement will be construed as creating an employment contract
between the Executive and the Company prior to Change in Control.

10. Continuance of Welfare Benefits Upon Death

If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s spouse and other dependents will continue to be covered under all
applicable

 

8



--------------------------------------------------------------------------------

Welfare Plans during the remainder of the 24-month coverage period. The
Executive’s spouse and other dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such 24-month
period.

11. Notice

Any notices and other communications provided for by this Agreement will be
sufficient if in writing and delivered in person or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to the
Company shall be directed to the Secretary of the Company, with a copy directed
to the Chairman of the Board of the Company. Notices to the Executive shall be
directed to his last known address.

12. Definition of a Change in Control

No benefits shall be payable hereunder unless there shall have been a Change in
Control of the Company as set forth below. For purposes of this Agreement, a
“Change in Control” means:

(a) The acquisition by any Person of beneficial ownership of 20% or more of the
then outstanding shares of common stock of the Company, provided that an
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege) shall not constitute a Change in Control;

(b) Individuals who constitute the Board on the date of this Agreement (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board, but excluding any such individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company (as such terms are used
in Rule 14a-11 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”));

(c) Approval by the shareholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(i) more than 60% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

 

9



--------------------------------------------------------------------------------

(ii) no Person beneficially owns 20% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.

(e) For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Exchange Act, other than
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, and “beneficial ownership” has the meaning
given the term in Rule 13d-3 under the Exchange Act.

13. Confidentiality

The Executive will hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies and their respective businesses,
which was obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which will not be or become
public knowledge. After termination of the Executive’s employment with the
Company, the Executive will not, without the prior written consent of the
Company or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 13 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

14. Miscellaneous

No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by the Executive and the Chairman of the Board or President of
the Company. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

15. Governing Law

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia.

16. Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(Signatures appear on the following page)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Union Bankshares Corporation by its duly authorized officer, and by the
Executive, as of the date first above written.

 

UNION BANKSHARES CORPORATION By:  

/s/ G. William Beale

  G. William Beale   President and Chief Executive Officer EXECUTIVE By:  

/s/ Rawley H. Watson, III

  Rawley H. Watson, III

 

12